MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Sep 22 2020, 8:41 am
court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher Sturgeon                                     Curtis T. Hill, Jr.
Jeffersonville, Indiana                                  Attorney General of Indiana

                                                         Tyler G. Banks
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Rodriquez Anderson,                                      September 22, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2098
        v.                                               Appeal from the Clark Circuit
                                                         Court
State of Indiana,                                        The Honorable Bradley B. Jacobs,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         10C02-1808-F2-33



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020               Page 1 of 31
                                             Case Summary
[1]   A jury found Rodriquez Anderson guilty of Level 2 felony conspiracy to deal

      methamphetamine and Class B misdemeanor possession of marijuana. He

      appeals and raises the following restated issues:


              I. Did the trial court err when it denied Anderson’s Ind.
              Criminal Rule 4(B) motion for discharge filed on the morning of
              trial?


              II. Did the trial court commit fundamental error in instructing
              the jury?


              III. Did the trial court commit reversible error when it excluded
              Anderson’s proffered evidence regarding national drug values
              and slang terms for drugs?


              IV. Is Anderson’s twenty-five-year aggregate sentence
              inappropriate?


              V. Did the trial court abuse its discretion when imposing the
              sentence?


[2]   We affirm in part and remand in part.


                                   Facts & Procedural History
[3]   On August 2, 2018, Anderson was the target of Jeffersonville Police

      Department’s (JPD) narcotics investigation unit, and he had an outstanding

      warrant for his arrest out of another county. As part of the investigation, JPD

      Detective Thomas O’Neil sent a text message to Anderson stating, “I got 200 u


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 2 of 31
      got me[,]” which Detective O’Neil later explained meant that he was asking if

      Anderson could sell him $200 worth of drugs. Transcript Vol. 2 at 234; Exhibits

      Vol. at 6. After first inquiring who was asking, Anderson responded, “Aiet

      what you want?” Exhibits Vol. at 7. O’Neal replied, “200 cler” 1 and Anderson

      asked, “Ice?”, to which O’Neal replied, “Ya clear my bad.” Id. at 7-8.

      Detective O’Neil and two other officers testified that “clear” and “ice” were

      slang for methamphetamine. Transcript Vol. 2 at 236, Transcript Vol. 3 at 41, 47.

      According to O’Neil, $200 in the Southern Indiana area equated to a half ounce

      of methamphetamine and that a half an ounce equaled 14 grams. Another

      officer also testified that 14 grams in Southern Indiana typically sold for $200.


[4]   Anderson and O’Neil arranged in their text exchange that Anderson would

      meet O’Neil at a local Red Carpet Inn hotel. Anderson told O’Neil, “Aiet give

      me a few got to go to grab it and I got a couple otha serves”. Exhibits Vol. at 8.

      According to Detective O’Neil, “serves” meant other drug deals. Transcript Vol.

      2 at 238.


[5]   Before Anderson arrived at the hotel, he called O’Neil, identifying himself as

      Ricco and saying that the plan would be that O’Neil would ride with Anderson

      to Anderson’s drug source. Other officers who were assisting with this




      1
       Detective O’Neil explained at trial that “cler” was a misspelling of “clear”, and he spelled it wrong on
      purpose. Transcript Vol. 2 at 236.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020                Page 3 of 31
      transaction knew that a 2002 white Buick passenger vehicle was registered to

      Anderson.


[6]   Anderson arrived at the hotel in his white Buick and backed into a parking spot.

      He sent a text message to O’Neil confirming his arrival, and officers

      approached the Buick and placed Anderson under arrest. Anderson identified

      himself as Ricco to one of the arresting officers. A search of Anderson’s vehicle

      found a set of digital scales on the vehicle’s console, and, in the rear driver’s-

      side floorboard, officers found a bag containing 49.62 grams of marijuana.


[7]   While Anderson was being transported to the jail, he asked the transporting

      officer what he was going to be charged with, and when the officer responded

      that it would be conspiracy to deal methamphetamine, Anderson responded,

      “[M]eth how can you charge me with meth when I didn’t have any meth.”

      Transcript Vol. 3 at 81. Anderson also stated to the officer that he had not

      intended to actually exchange drugs and just intended “to middle man a deal”

      to make some money on the side. Id.


[8]   Anderson was arrested, incarcerated in the Clark County Jail, and charged with

      five counts, including Level 2 felony conspiracy to deal methamphetamine and

      Class B misdemeanor possession of marijuana. The court held an initial

      hearing on August 8, 2018 at which time the trial court appointed the Clark

      County Public Defender’s Office to represent Anderson and set the matter for

      jury trial on February 19, 2019. On August 16, 2018, after the appointment of

      counsel but before the appearance of counsel, Anderson sent a document or


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 4 of 31
      letter to the court requesting a speedy trial. Anderson did not object to the

      already-set February 19 trial date.


[9]   On October 2, 2018, public defender Mark Kiesler filed his appearance for

      Anderson. On October 15, the trial court on its own motion set Anderson’s pro

      se speedy trial request for hearing on October 19, 2018. On October 17, 2018,

      Anderson filed a pro se motion for pretrial release, and on October 19,

      Anderson appeared, in custody, at the scheduled hearing but Kiesler was not

      available and did not appear. The trial court stated to Anderson:


              You are represented by counsel. When you send [sic] me a letter
              I glanced through it . . . [a]nd then I forward [sic] that letter to
              your attorney and to the Prosecutor. What you are set for today
              was to have your attorney and to have an opportunity for you to
              tell him you wanted a speedy trial. He can still decline to file that
              request or to make that request if he thinks a speedy trial is not in
              your interest. I wanted everyone here today to be on the same
              page. The problem is Mr. Anderson when I saw this the other
              day, I set it and I am not sure Mr. Kiesler knows to be here.


                                                      ***


              [S]o I [sic] letting you know, that request is not an actual Speedy
              Trial request. Just so you know. We forwarded that to Mr.
              Kiesler. If he happens to get here before you go downstairs, . . .
              you guys can talk about it and we could put it on the record. But
              without and since you are represented by counsel the stuff that
              you sent to me are not formal motions, they are just
              correspondence.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 5 of 31
       Transcript Vol. 2 at 4-5. The trial court and Anderson engaged in further

       dialogue about the matter, and the trial court told Anderson that, when it

       appointed a public defender on August 8, “at that point you are represented”

       although it may “take[] them 3-4 weeks to put it in an attorney’s hand.” Id. at

       5. The court continued, “Your speedy trial request doesn’t start until your

       attorney actually makes that formal request” and then encouraged Anderson to

       speak to Kiesler about it when they met to determine if that would be the best

       strategy for Anderson. Id. at 6. The CCS reflected, “Defendant advised request

       for speedy trial taken under advisement pending confirmation of request by

       counsel for Defendant.” Appellant’s Appendix Vol. II at 5.


[10]   On December 8, 2018, Kiesler filed a Motion for Speedy Trial, and on

       December 28, the trial court granted the motion and set the matter for a jury

       trial on February 5, 2019. Anderson did not object to the February 5 trial

       setting.


[11]   At the final pretrial conference on February 4, 2019, Anderson, by counsel, 2

       orally moved for discharge pursuant to Anderson’s pro se speedy trial request

       made on August 16, 2018. The State objected and noted that the motion for

       discharge was made orally and not in writing as required. The next day, before




       2
        On January 2, the Public Defender’s Office filed a substitution of appearance of counsel, with Bryan Abell
       appearing in place of Kiesler.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020              Page 6 of 31
trial began, Anderson filed a written Motion for Discharge pursuant to Crim. R.

4(B), and his counsel argued,


           I would argue to the Court that Mr. Anderson had made his
           request known to the Court, it’s been apparent since August 133
           and in fact since he was brought up I think where the argument
           needs to be made is that the fact Your Honor you TUA’d it never
           denied it on October 15. And for those reasons I would argue
           starting August 13, 2018 to today’s date is beyond 70 days in
           custody under CR 4.


Transcript Vol. 2 at 206. The State responded with argument that, first, the

motion for discharge was not made until the date of trial, which “could very

well be acquiescence[,]” and, second, even if the pro-se request was considered

as a motion, Anderson filed a subsequent motion for speedy trial on December

10 and the speedy trial timeline began to run at that time, making the February

5 trial timely. Id. at 207. After hearing argument, the trial court denied the

motion for discharge stating:


           [W]hen we had the hearing October the 19th to determine
           whether or not this was a[n] invalid speedy trial request and
           whether Mr. Anderson wanted to do that, Mr. Kiesler was
           unavailable and wasn’t here. So we did not get to the actual . . .
           December the 10th - when Mr. presumably when Mr. Kiesler had
           consulted with Mr. Anderson and determined yes they did in fact
           they wanted to file speedy, we set it at the point we set it for the




3
    Anderson’s pro se request was signed and dated August 13 and file stamped August 16, 2018.


Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020               Page 7 of 31
               early trial and this was within the 70 days. So I am going to deny
               the Motion to Discharge for today.


       Id. at 208.


[12]   At the beginning of trial, the parties discussed the preliminary jury instructions.

       Anderson did not propose any instructions on the credibility of witnesses, jury

       unanimity, or on a lesser-included Level 5 felony conspiracy charge. The court

       read preliminary instructions to the jury, and Anderson did not pose any

       objections.


[13]   After the State had presented its evidence at trial, Anderson sought to have

       admitted, without a sponsoring witness, a 2016 federal DEA document entitled

       National Drug Price and Purity Data regarding (1) nationwide pricing of

       controlled substances from January 2012 to December 2016, and (2) summary

       of narcotics slang. Anderson asked the court to take judicial notice of the

       materials as a learned treatise on this subject. The trial court excluded both

       offered exhibits on relevance grounds, finding that they did not apply to Clark

       County and were from 2016.


[14]   The final instructions stated, among other things, that the jurors were the

       exclusive judges of the law and facts and that the State must prove all elements

       of the charged crimes with evidence that “firmly convince[d] each” juror of

       Anderson’s guilt. Appellant’s Appendix Vol. III at 142, 148. The jury was also

       instructed about the existence of the lesser-included offense of conspiracy to

       deal methamphetamine as a Level 5 felony. Final Instruction No. 19 stated:


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 8 of 31
               The Defendant is charged with Conspiracy to Commit Dealing
               in Methamphetamine in an amount of at least ten grams in
               Count I, a Level 2 Felony. Conspiracy to Commit Dealing in
               Methamphetamine, a Level 5 felony, is included in Count I[.] If
               the State proves the Defendant guilty of Conspiracy to Commit
               Dealing in Methamphetamine in an amount of at least ten grams
               in Count I, a Level 2 Felony, you need not consider the included
               crime(s). However, if the State fails to prove the Defendant
               committed Conspiracy to Commit Dealing in Methamphetamine
               in an amount of at least ten grams in Count I, a Level 2 Felony,
               you may consider whether the Defendant committed Conspiracy
               to Commit Dealing in Methamphetamine, a Level 5 Felony,
               which the Court will define for you. You must not find the
               Defendant guilty of more than one crime for Count I.


       Id. at 158. Anderson did not object to this instruction and did not propose any

       instructions defining the Level 5 felony or on unanimity or credibility of

       witnesses/weighing of evidence.


[15]   In closing argument, the State told the jury:


               As part of the reasonable doubt standard you can weigh
               testimony. You don’t have to feel like testimony has to be
               looked at in a way w[h]ere it is treated equally. If you feel like
               the creditability [sic] of one piece of testimony is greater than
               [the] creditability [sic] of another piece of testimony you can
               weigh that differently in your reasonable doubt standard. . . .


                                                       ***


               When you look at this completed testimony you’re going to have
               to judge the weight of this evidence in order to determine what
               your puzzle looks like. Do you believe what the officer’s [sic]
               say? Do you think that what they are saying by their training and

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 9 of 31
               experience regarding those phrases that they are creditable [sic]?
               And that is up to you. That’s your function.


       Transcript Vol. 3 at 162-63, 166-67. Anderson’s closing argument reminded the

       jury, “And that is your job today is to hear the evidence, weigh it and do the

       right thing.” Id. at 173.


[16]   The jury was given three blank verdict forms: one for the Level 2 conspiracy

       charge, one for the lesser-included conspiracy charge, and one for the

       possession of marijuana count. After the jury was out of the courtroom,

       Anderson’s counsel brought to the court’s attention that the final instructions

       “didn’t actual[ly] define a level 5 felony dealing in methamphetamine. I

       expected [sic] . . . some chance they will come back with a question about it.”

       Id. at 185. The trial court responded, “I can bring them out and we can read

       one agreed upon instruction or we can wait till they ask. I sa[y] wait till they

       ask and then you can shop something in that event.” Id. Anderson did not

       object to this proposed course of action.


[17]   The jury convicted Anderson as charged of Level 2 felony conspiracy to deal

       methamphetamine and Class B misdemeanor possession of marijuana.

       Anderson asked the court to poll the jury, and each juror confirmed that the

       verdict that was read was his or her individual verdict.


[18]   After reviewing Anderson’s criminal history, which included Kentucky

       convictions for complicity in second degree manslaughter, complicity in first

       degree robbery, and parole violations, and after considering aggravators and

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 10 of 31
       mitigators, the trial court imposed a twenty-five-year, fully-executed sentence

       for Anderson’s Level 2 felony conspiracy-to-deal-methamphetamine conviction

       and a concurrent one-year sentence for Class B misdemeanor possession of

       marijuana. Anderson now appeals. Additional facts will be provided below as

       necessary.


                                        Discussion & Decision

                                              I. Speedy Trial
[19]   Anderson asserts that he was entitled to a discharge because his trial was not

       held within seventy days of his August 16, 2018 pro se request for a speedy trial.

       “The Sixth Amendment to the United States Constitution and Article 1, section

       12 of the Indiana Constitution guarantee the right to a speedy trial.” Wilkins v.

       State, 901 N.E.2d 535, 537 (Ind. Ct. App. 2009), trans. denied. Crim. R. 4(B),

       commonly known as the “speedy trial rule,” generally implements the

       constitutional right of an incarcerated defendant to a speedy trial. Black v. State,

       7 N.E.3d 333, 336 (Ind. Ct. App. 2014). Rule 4 states in relevant part:


               If any defendant held in jail on an indictment or an affidavit shall
               move for an early trial, he shall be discharged if not brought to
               trial within seventy (70) calendar days from the date of such
               motion, except where a continuance within said period is had on
               his motion, or the delay is otherwise caused by his act, or where
               there was not sufficient time to try him during such seventy (70)
               calendar days because of the congestion of the court calendar. . . .




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 11 of 31
       Crim. R. 4(B)(1). 4 “Rule 4 places an affirmative duty on the State to bring the

       defendant to trial, but at the same time is not intended to be a mechanism for

       providing defendants a technical means to escape prosecution.” Austin v. State,

       997 N.E.2d 1027, 1037 (Ind. 2013). Under Rule 4(B), we review questions of

       law de novo and a trial court’s factual findings for clear error. Id. at 1039-40;

       Roper v. State, 79 N.E.3d 907, 910 (Ind. Ct. App. 2017). Here, there are no

       factual disputes present. Accordingly, we review de novo.


[20]   Anderson’s argument is that the requirements of Rule 4(B) were triggered on

       August 16, 2018 when he filed a written request with the trial court. At that

       point, the trial court had already appointed counsel to represent Anderson. Our

       Supreme Court has stated that once counsel is appointed, a defendant speaks to

       the court through counsel and a trial court is not required to respond to a

       defendant’s request or objection. Underwood v. State, 722 N.E.2d 828, 832 (Ind.

       2000). This court has held likewise. Black, 7 N.E.3d at 338 (holding that the

       trial court was not required to respond to defendant’s pro se request for a

       speedy trial when it was made after counsel was appointed); Jenkins v. State, 809

       N.E.2d 361, 367 (Ind. Ct. App. 2004) (quoting Underwood and finding that “[a]s

       counsel had been appointed before Jenkins filed either of his early trial motions,

       the court was not required to accept the motions for filing.”), trans. denied.




       4
         Our Supreme Court has observed that, although Rule 4 is commonly known as the “speedy trial rule,” the
       rule technically guarantees an “early” trial. Austin v. State, 997 N.E.2d 1027, 1037 n.7 (Ind. 2013).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020          Page 12 of 31
[21]   In support of his argument that his pro se request for an early trial should have

       been honored, Anderson relies on Fletcher v. State, 959 N.E.2d 922 (Ind. Ct.

       App. 2012), trans. vacated. In Fletcher, after counsel was appointed but before an

       appearance was entered, Fletcher filed a pro se motion for an early trial.

       According to the CCS, the trial court noted that a public defender had been

       appointed, affirmed the previously scheduled trial date, and forwarded a copy

       of the motion to counsel. A few days later, the public defender entered an

       appearance. The State filed a motion to strike Fletcher’s request for an early

       trial, and, at the hearing on the State’s motion to strike, Fletcher’s attorney

       objected “to resetting trial date past the May 11, 2010 jury trial date,” which

       was seventy days after Fletcher’s pro se motion for fast and speedy trial. Id. at

       924. Several weeks later, Fletcher’s attorney filed a motion for discharge

       pursuant to Rule 4(B) on the basis that more than seventy days had passed since

       Fletcher filed his pro se motion for an early trial. The trial court denied the

       motion, and Fletcher was eventually convicted of various drug-related charges.


[22]   On appeal, Fletcher argued that the trial court improperly denied his motion for

       discharge. In addressing Underwood and Jenkins, the Fletcher majority stated:


               To the extent that the State relies upon the language in
               Underwood that “once counsel was appointed, Defendant spoke
               to the court through counsel,” we acknowledge that this language
               may suggest that appointment is the relevant time period for
               determining whether a defendant may file a pro se motion for a
               speedy trial. However, Underwood was addressing a situation in
               which counsel filed motions to continue following the
               defendant’s pro se motion for a speedy trial. Further, the issue of
               a distinction between the time a court appoints an attorney and
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 13 of 31
               the time an attorney files an appearance was not at issue.
               Accordingly, we disagree with the holding in Jenkins to the extent
               that it implies that the appointment of counsel and not the
               appearance of counsel is the relevant time.


       Fletcher, 959 N.E.2d at 929 (footnote omitted). The Fletcher majority also

       observed that Fletcher’s attorney had objected to the resetting of trial and filed a

       motion for discharge, acts which the court considered to be an affirmation of

       Fletcher’s earlier-filed pro se request for an early trial. The Fletcher court

       reversed the trial court’s denial of Fletcher’s motion for discharge.


[23]   We find that Fletcher is distinguishable. Whereas Fletcher’s attorney objected to

       the State’s motion to strike Fletcher’s pro se request and any attempt to

       postpone trial, Anderson’s counsel did not reaffirm or otherwise seek to validate

       Anderson’s pro se request. Rather, Anderson’s counsel filed an appearance in

       October 2018 and thereafter filed a motion for speedy trial in December 2018.

       Anderson’s trial was then reset from February 19 to February 5, 2019, and

       Anderson did not object to that setting. Fletcher’s counsel also filed a motion

       for discharge after the seventy days had elapsed, and Anderson’s counsel did

       not file a motion for discharge until the day of trial. Based on the particular

       circumstances of this case, we find that the trial court was not obligated to act

       upon Anderson’s pro se request and his filing of it did not begin the seventy-day

       speedy trial period.


[24]   Furthermore, even if Anderson’s pro se request for a speedy trial caused Rule

       4(B)’s period to begin running, he has failed to show reversible error. “A


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 14 of 31
       defendant must maintain a position reasonably consistent with his request for a

       speedy trial and must object, at his earliest opportunity, to a trial setting that is

       beyond the seventy-day time period.” Wilkins, 901 N.E.2d at 537 (quotation

       omitted). If a timely objection is not made, the defendant has abandoned his

       request for an early trial. Wilkins, 901 N.E.2d at 537. “The defendant’s

       obligation to object to a trial date that falls outside the Criminal Rule 4(B) time

       frame reflects the purpose of the rule—to ensure early trials, not to allow

       defendants to manipulate the means designed for their protection and permit

       them to escape trials.” Id. (quotation omitted).


[25]   Here, Anderson argues that he diligently and consistently pursued a speedy

       trial. We disagree. His pro se request was filed on August 16, and the seventy-

       day period from the date of Anderson’s pro se request elapsed on October 25.

       When Anderson filed his request, trial already had been scheduled for February

       19. Anderson at no point objected to that trial setting, although he was present

       in person in court for a hearing on October 19. Kiesler filed an appearance on

       October 3, and, unlike in Fletcher, he did not reassert or confirm Anderson’s

       previously-filed pro se motion or object to the February 19 trial setting. Kiesler

       filed a motion for speedy trial on Anderson’s behalf on December 10, and on

       December 28, the court reset trial for February 5. Anderson did not object to

       that setting. Pretrial hearings were held on October 11 and November 8, 2018

       and a status conference on January 2, 2019, and the record does not reflect any

       discussion or objection at any of those hearings to the initial February 19 trial

       setting or the reset February 5 trial setting. On February 4, the day before trial,


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 15 of 31
       Anderson’s then-counsel orally requested discharge, and filed a written motion

       for discharge on the morning of trial. This record does not reflect a defendant

       who objected at his earliest opportunity.


[26]   Because Anderson did not maintain a position consistent with his request for a

       trial earlier than February 5, 2019, he may not now, on appeal, successfully

       assert that the trial court erred by failing to bring him to trial within the seventy-

       day period prescribed in Crim. R. 4(B)(1). See Roper, 79 N.E.3d at 911

       (defendant waived pro se request at initial hearing for speedy trial where he did

       not object or bring violation of request to trial court’s attention until after he

       was convicted); Wilkins, 901 N.E.2d at 537 (holding that the defendant

       “acquiesced to the trial setting outside of the seventy-day requirements and

       thereby abandoned his request for an early trial” where he failed to object to a

       trial set beyond the seventy-day time period).


                                             II. Instructions
[27]   Anderson claims that the trial court failed to properly instruct the jury and

       committed reversible error. “It is well settled that ‘[t]he manner of instructing a

       jury is left to the sound discretion of the trial court.’” Coy v. State, 999 N.E.2d

       937, 942-43 (Ind. Ct. App. 2013) (quoting Albores v. State, 987 N.E.2d 98, 99

       (Ind. Ct. App. 2013), trans. denied).


[28]   Anderson argues that the trial court failed to properly instruct the jury on (1) the

       credibility of witnesses and weighing of witness testimony, as required by Ind.

       Jury Rules 20 and 26, (2) the requirement of a unanimous verdict, and (3) the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 16 of 31
       lesser-included Level 5 felony conspiracy to commit dealing in

       methamphetamine. Anderson did not tender any instructions or request any

       pattern jury instructions on the claimed missing instructions. 5 Nor did he object

       to the court’s preliminary or final instructions. 6 He has thus waived the claim

       that the trial court erred for failing to give such instructions. See Williams v.

       State, 771 N.E.2d 70, 72 (Ind. 2002) (“A defendant who fails to object to the

       court’s final instructions and fails to tender a set of instructions at trial waives a

       claim of error on appeal.”); Corbett v. State, 764 N.E.2d 622, 629-30 (Ind. 2002)

       (where defendant did not tender instruction to trial court regarding specific

       intent for attempted murder, he was precluded on appeal from claiming trial

       court should have given an instruction on that matter); Coy, 999 N.E.2d at 943

       (where defendant asked the trial court to give an instruction regarding lesser-

       included reckless driving but did not tender a proposed one, he waived issue of

       failure to give such instruction on appeal).


[29]   Anderson concedes that he made no objections to the instructions given nor

       tendered any instructions to cover the missing matters but argues that the trial




       5
        Ind. Crim. Rule 8(D) states that requested instructions must be reduced to writing, numbered, and
       accompanied by a cover sheet. Ind. Trial Rule 51(E) also permits a party to request jury instructions from the
       Indiana Pattern Jury Instructions “by merely designating the number thereof in the publication.”
       6
         T.R. 51 requires a party to state objections to instructions, providing in relevant part that, as to preliminary
       instructions, “Each party shall have reasonable opportunity to examine these preliminary instructions and
       state his specific objections thereto out of the presence of the jury and before any party has stated his case[,]
       and, as to final instructions, “No party may claim as error the giving of an instruction unless he objects
       thereto before the jury retires to consider its verdict, stating distinctly the matter to which he objects and the
       grounds of his objection.”



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020                   Page 17 of 31
       court’s mistakes amounted to fundamental error, requiring reversal. The

       doctrine of fundamental error is an extremely narrow exception to the waiver

       rule that requires the defendant to show that the alleged error was so prejudicial

       to his rights as to make a fair trial impossible. Cruz Rivera v. State, 127 N.E.3d

       1256, 1258 (Ind. Ct. App. 2019) (citing Ryan v. State, 9 N.E.3d 663, 668 (Ind.

       2014)), trans. denied. In considering a claim of fundamental error with respect to

       jury instructions, we look to the instructions as a whole to determine if they

       were adequate. Davis v. State, 835 N.E.2d 1102, 1108 (Ind. Ct. App. 2005),

       trans. denied. In determining whether fundamental error occurred, we consider

       “all relevant information given to the jury,” including closing arguments and

       other instructions. Boesch v. State, 778 N.E.2d 1276, 1279 (Ind. 2002). When all

       information, as a whole, does not mislead the jury as to the correct

       understanding of the law, there is no due process violation. Id.


                      a. Credibility of Witnesses and Weighing of Testimony

[30]   Anderson contends that the failure to give preliminary and final instructions on

       the credibility of witnesses and the manner of weighing testimony was

       fundamental error, arguing that “[w]ithout these instructions, the jury was left

       to its own devices to determine witness credibility and/or weighing evidence,

       such as simply believing police officers or weighing their testimony more

       favorably.” Appellant’s Brief at 21. Anderson is correct that J.R. 20(a) directs

       that the trial court “shall instruct” the jury before opening statement on, at least,

       “(1) the applicable burdens of proof; (2) the credibility of witnesses; and, (3) the

       manner of weighing the testimony received.” J.R. 26(a) likewise directs that

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 18 of 31
       the court “shall read” final instruction that “shall include” those same three

       matters.


[31]   Anderson refers us to Cruz Rivera, where the trial court in preliminary

       instructions instructed the jury on the credibility of witnesses and manner of

       weighing testimony but failed to give final jury instructions on either of those

       matters. The defendant challenged this omission on appeal, and because he did

       not object at trial, he needed to establish fundamental error. The Cruz Rivera

       court recognized that J.R. 26(a) requires trial courts to instruct the jury on,

       among other things, the credibility of witnesses and the manner of weighing the

       testimony but determined that, under the facts of that case – where the jurors

       were instructed in preliminary and final instructions “to consider all the

       instructions together” and the jurors had heard the preliminary instructions on

       credibility and weighing testimony earlier that same day – the trial court did not

       commit fundamental error. 127 N.E.3d at 1259. We likewise find no

       fundamental error in the case before us. While the jury was not given

       preliminary instructions on the credibility of witnesses and weighing of

       testimony as they were in Cruz Rivera, we nonetheless find that based on all the

       relevant information given to the jury and considering the instructions as a

       whole, the court’s instructional omission was not so prejudicial as to make a

       fair trial impossible.


[32]   Here, the preliminary instructions and final instructions read to the jury

       instructed the jurors that they were “the judges of both the law and the facts.”

       Appellant’s Appendix Vol. II at 160, Vol. III at 142. The jurors were instructed, in

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 19 of 31
       preliminary and final instructions, that “Reasonable doubt exi[s]ts when you

       are not firmly convinced of the Defendant’s guilt, after you have weigh[]ed and

       considered all the evidence.” Appellant’s Appendix Vol. II at 166, Vol. III at 148

       (emphasis added). During closing argument, the State and Anderson each

       emphasized that the jury’s job was to determine the credibility of testimony and

       the strength of the evidence. The State reminded the jurors that “you can weigh

       testimony” and “[y]ou don’t have to feel like testimony has to be looked at in a

       way w[h]ere it is treated equally” such that if one piece of testimony has greater

       credibility than another “you can weigh that differently[.]” Transcript Vol. 3 at

       162-63. And counsel for Anderson discussed with the jury about whether they

       believed the officers’ testimony “[a]nd . . . your job today is to hear the

       evidence, weigh it and do the right thing.” Id. at 173.


[33]   Based on the record before us, we find that the trial court did not fundamentally

       err when it did not instruct regarding the credibility of witnesses and manner of

       weighing testimony. 7


                                               b. Unanimous Verdict

[34]   Anderson contends that the court committed fundamental error when it did not

       instruct the jury that the verdict must be unanimous, arguing that “[w]ithout an

       instruction requiring unanimity, the jury could have been left with a belief that



       7
        We note that Jury Rules 20 and 26 mandate the inclusion of jury instructions regarding credibility of
       witnesses and the manner of weighing evidence. Although we find no reversible error with regard to those
       missing instructions in this particular case, we remind trial courts of the requirement to include those and
       other preliminary and final instructions as identified in Jury Rules 20 and 26.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020               Page 20 of 31
       a simple majority was required.” Appellant’s Brief at 23. Considering the

       instructions as a whole, we disagree.


[35]   The preliminary and final instructions told the jurors that “[t]he State must

       prove each element of the crime(s) by evidence that firmly convinces each of you

       and leaves no reasonable doubt.” Appellant’s Appendix Vol. II at 166, Vol. III at

       148 (emphasis added). Anderson acknowledges that, after the verdict was read,

       the jury was polled, each juror agreed that it was his or her verdict, and that

       polling the jury is sufficient to establish that the verdict was in fact unanimous.

       He argues, however, that “[p]olling the jury cannot cure the failure to instruct

       them on unanimity” as it occurred “after the trial court’s neglect” and

       maintains that “[i]f they were not instructed and came back with less than

       unanimous verdict, a mistrial would have resulted.” Appellant’s Brief at 23-24

       n.3. However, that situation did not occur here; the verdict was, in fact,

       unanimous and Anderson was not harmed. We cannot say that fundamental

       error occurred in this case.


                                              c. Lesser Included

[36]   The lesser-included offense in Anderson’s trial was conspiracy to commit

       dealing in methamphetamine as a Level 5 Felony. Anderson argues that

       fundamental error occurred because the jury did not receive a preliminary or

       final instruction defining the crime as a Level 5 felony and identifying the

       elements to be proven, suggesting that “[w]ithout sufficient information about

       the lesser included offense, the jury could have been misled to believe that its

       only option was the higher offense. In other words, reading the instructions,
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 21 of 31
       the jury was left with no choice.” Appellant’s Brief at 29. Based on the record

       before us, we disagree that the jury was led to believe that the higher offense

       was its only option, and we conclude that fundamental error did not occur.


[37]   Final Instruction No. 19 identified that Level 5 was a lesser included of the

       charged Level 2 felony and explained that the amount of methamphetamine

       was the relevant factor in distinguishing the two. It stated that “Conspiracy to

       Commit Dealing in Methamphetamine, a Level 5 felony, is included in Count

       I” and that “[i]f the State proves the Defendant guilty of Conspiracy to Commit

       Dealing in Methamphetamine in an amount of at least ten grams in Count I, a

       Level 2 Felony, you need not consider the included crime(s).” Appellant’s

       Appendix Vol. III at 158. The instruction explained that “if the State fails to

       prove the Defendant committed Conspiracy to Commit Dealing in

       Methamphetamine in an amount of at least ten grams in Count I, a Level 2

       Felony, you may consider whether the Defendant committed Conspiracy to

       Commit Dealing in Methamphetamine, a Level 5 Felony, which the Court will

       define for you” Id.


[38]   It was after the jury had retired to deliberate that Anderson told the court, “I am

       just going through this and the final instructions and you didn’t actual[ly] define

       a [L]evel 5 felony dealing in methamphetamine.” Transcript Vol. 3 at 185. In

       response, the trial court observed, “I guess there was no instruction [] tendered

       on the definition?” Id. Anderson did not tender an instruction either before

       deliberation or after he mentioned the missing instruction to the court, and,



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 22 of 31
       further, posed no objection or disagreement with the trial court’s proposal to

       wait and see if the jury asks about the lesser-included.


[39]   During the discussion between counsel for both parties and the court, it was

       also observed that the lesser included offense was “somewhat defined” on the

       verdict form. Id. The verdict form for the lesser-included offense read, in part:


               If you find that the State of Indiana has proven each element of
               Conspiracy to Commit Dealing in Methamphetamine beyond a
               reasonable doubt, but you do not find that the Conspiracy
               involved an amount of at least 10 grams of Methamphetamine,
               then you may find the Defendant Guilty of the crime of
               Conspiracy to Commit Dealing in Methamphetamine, a Level 5
               felony.


       Appellant’s Appendix Vol. III at 160.


[40]   Considering the instructions as a whole and other information before the jury,

       we do not find that any error was so prejudicial as to make a fair trial

       impossible. Accordingly, the trial court did not commit fundamental error

       when it did not provide a separate instruction on the definition of the lesser-

       included Level 5 felony. Barthalow v. State, 119 N.E.3d 204, 211 (Ind. Ct. App.

       2019) (no fundamental error where trial court did not provide instruction with

       definition of “bodily injury” where State, in closing argument, explained the

       key difference between Level 2 and Level 3 burglary); Lane v. State, 953 N.E.2d

       625, 630-31 (Ind. Ct. App. 2011) (in finding that trial counsel was not

       ineffective for failing to tender instruction on lesser-included offense of



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 23 of 31
       conversion, court noted that trial court did not commit fundamental error by

       failing to sua sponte give instruction on lesser-included offense).


                                    III. Exclusion of Evidence
[41]   Anderson claims that the trial court erred when it excluded a DEA Intelligence

       Report of 2016 National Drug Price and Purity Data and DEA Intelligence

       Report of Slang Terms and Code Words: A Reference for Law Enforcement

       Personnel, Exhibits B and C respectively. Anderson offered them without a

       witness and for the purpose of providing information regarding drug costs and

       slang terms. The State objected to each on relevancy grounds. The trial court

       agreed and disallowed Exhibits B and C.


[42]   We review the trial court’s ruling on the exclusion of evidence for an abuse of

       discretion. Pitts v. State, 904 N.E.2d 313, 318 (Ind. Ct. App. 2009), trans. denied. We

       will reverse only if the trial court’s decision is clearly against the logic and effect

       of the facts and circumstances. Id. Generally, errors in the exclusion of

       evidence are disregarded as harmless unless they affect the substantial rights of

       a party. Id.


[43]   Here, Detective O’Neil testified as to current trends in Southern Indiana

       regarding pricing of and slang terms for narcotics. Two other officers also

       testified to the current local prices and slang terms. Anderson pursued a line of

       questioning with the officers as to whether the terms “ice” and “clear”

       sometimes refer to marijuana, such that it was possible that the texts between

       Anderson and Detective O’Neil concerned the sale of marijuana and not

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 24 of 31
       methamphetamine. Each of the three testified that, in his experience, the terms

       “ice” and “clear” refer in Southern Indiana to methamphetamine, not

       marijuana, with one officer stating that, based on the terms used – “ice, clear,

       two hundred, half” – the “only one possible conclusion” was that Anderson

       was referring to methamphetamine. Transcript Vol. 3 at 28, 42, 54, 62, 128, 131.


[44]   On appeal, Anderson concedes that “there had been extensive testimony” about

       “prices, what they could be for, and what quantities the prices indicated,” but

       asserts that “the proffered evidence was relevant to oppose the testimony of the

       police officers regarding prices, drugs and quantities[.]” Appellant’s Brief at 31.

       He further argues that the fact that the reports were from 2016 and were

       national statistics, rather than for Clark County, “went to the weight of them,

       not their admissibility.” Id. at 32.


[45]   The Drug Price and Purity Data Report provided statistical information for

       “price per gram pure” of cocaine, methamphetamine, and heroin, as well as

       levels of purity – matters not at issue in the present case – and did not reflect

       “street price” or “retail price” of the drugs. Exhibits Vol. at 17. The Slang

       Report listed the terms “clear” and “ice” as slang for methamphetamine, which

       was consistent with the officers’ testimony, and Anderson has not clearly

       explained in what way the proposed exhibits were contrary to the officers’

       testimony. To the extent that his argument is that, somewhere in the nation,

       the terms “ice” and “clear” have been used to refer to a strain of marijuana, the

       testimony at trial was that, in the local Southern Indiana area involved, “ice”

       and “clear” refer to methamphetamine. Further, we agree with the State that

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 25 of 31
       Exhibits B and C were generally a compilation of pricing and slang that covered

       the whole nation making any “probative value [] severely diluted by its

       breadth” and, further, were from 2016, when Anderson’s crime was committed

       in 2018. Appellee’s Brief at 29. Anderson has not established that the trial court

       abused its discretion when it excluded Exhibits B and C.


                                              IV. Sentencing
[46]   Anderson was found guilty of Level 2 felony conspiracy to commit dealing in

       methamphetamine and Class B misdemeanor possession of marijuana. He was

       sentenced to twenty-five years for the felony and to one year for the

       misdemeanor conviction, with the sentences to run concurrently.


[47]   Initially, we address Anderson’s possession conviction. Anderson asserts, and

       the State concedes, that his one-year sentence cannot stand because the

       sentence for a Class B misdemeanor is a maximum of one hundred eighty days.

       Ind. Code § 35-50-3-3. Accordingly, we remand to the trial court to correct its

       sentence for the possession conviction. We now turn to his claims that his

       sentence for his felony conspiracy conviction is an abuse of discretion and

       inappropriate.


                                            a. Abuse of Discretion

[48]   Anderson asserts that the trial court abused its discretion in sentencing him.

       Sentencing decisions lie within the sound discretion of the trial court. Cardwell

       v. State, 895 N.E.2d 1219, 1222 (Ind. 2008). An abuse of discretion occurs if the

       decision is clearly against the logic and effect of the facts and circumstances

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 26 of 31
       before the court, or the reasonable, probable, and actual deductions to be drawn

       therefrom. Gross v. State, 22 N.E.3d 863, 869 (Ind. Ct. App. 2014), trans. denied.


[49]   A trial court abuses its discretion in sentencing if it does any of the following:


               (1) Fails “to enter a sentencing statement at all;” (2) enters “a
               sentencing statement that explains reasons for imposing a
               sentence-including a finding of aggravating and mitigating factors
               if any-but the record does not support the reasons;” (3) enters a
               sentencing statement that “omits reasons that are clearly
               supported by the record and advanced for consideration;” or (4)
               considers reasons that “are improper as a matter of law.”


       Id. (quoting Anglemyer v. State, 868 N.E.2d 482, 490-91(Ind. 2007), clarified on

       reh’g on other grounds, 875 N.E.2d 218 (Ind. 2007)).


[50]   Here, the court considered and rejected Anderson’s proposed mitigating

       circumstance that incarceration would be an undue hardship on his family, and

       it accepted Anderson’s requested mitigator of medical hardship due to having

       sickle cell disease. The trial court found Anderson’s criminal history, the fact

       that he was on parole pending two different violations at the time of the crime,

       and the batteries he committed in jail as aggravating factors. The court then

       made the following statement, with which Anderson takes issue on appeal:


               [W]hile I totally respect someone’s right to a speedy trial,
               frequently that is used as a little gamesmanship to try and rush
               the case on and get out faster. In this case it backfired on Mr.
               Anderson and we had the trial as quickly as we could and he was
               found guilty. So, he didn’t accept responsibility he was found
               guilty by a jury.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 27 of 31
       Transcript Vol. 3 at 203. The court thereafter determined that the aggravators

       outweighed the mitigators and sentenced Anderson to twenty-five years, fully

       executed.


[51]   Anderson’s argument is that the trial court abused its discretion because it

       indicated that, by going to trial, Anderson “didn’t accept responsibility” and

       that exercising his right to a speedy trial was “gamesmanship.” Appellant’s Brief

       at 35-26. To the extent that the court’s statements could be considered as

       effectively holding against Anderson the fact that he decided to take his case to

       trial, they were inappropriate. That said, the fuller context of the hearing

       indicates that the court’s remarks regarding not accepting responsibility were in

       response to Anderson’s earlier statement to the court that “I really didn’t have

       drugs but I take responsibility for showing up” and that “I definitely have

       remorse” for “even showing up in the first place.” Transcript Vol. 3 at 199-200.

       And Anderson’s counsel urged that Anderson had shown “remorse and regret.”

       Id. at 201. With this backdrop, the court’s comments reasonably could be

       viewed as a rejection of Anderson’s post-trial acceptance-of-responsibility as a

       mitigator. See Phelps v. State, 969 N.E.2d 1009, 1020 (Ind. Ct. App. 2012) (trial

       court under no obligation to accept a defendant’s alleged remorse as mitigating

       circumstances and trial court possesses ability to directly observe defendant and

       determine whether remorse is genuine), trans. denied. We do not find that the

       court abused its discretion in sentencing Anderson.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 28 of 31
                                                b. Inappropriate

[52]   Anderson contends that his twenty-five-year sentence for his Level 2 felony

       conspiracy to commit dealing in methamphetamine is inappropriate. We may

       revise a sentence authorized by statute if, after due consideration of the trial

       court’s decision, we find the sentence inappropriate in light of the nature of the

       offense and the character of the offender. Ind. Appellate Rule 7(B). Whether

       we regard a sentence as inappropriate at the end of the day turns on “our sense

       of culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case.” Cardwell,

       895 N.E.2d at 1224. Deference to the trial court “prevail[s] unless overcome by

       compelling evidence portraying in a positive light the nature of the offense (such

       as accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). The burden is

       on the defendant to persuade us his sentence is inappropriate. Childress v. State,

       848 N.E.2d 1073, 1080 (Ind. 2006).


[53]   When determining whether a sentence is inappropriate as to the nature of the

       offense, the advisory sentence is the starting point the Legislature has selected

       as an appropriate sentence for the crime committed. Id. at 1081. For his Level

       2 felony, Anderson faced a sentencing range of ten to thirty years, with the

       advisory being seventeen and one-half years. Ind. Code § 35-50-2-4.5.

       Anderson asks us to reduce his twenty-five-year sentence to “no more than the

       advisory sentence.” Appellant’s Brief at 35.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 29 of 31
[54]   As this court has recognized, “[t]he nature of the offense is found in the details

       and circumstances of the commission of the offense and the defendant’s

       participation.” Croy v. State, 953 N.E.2d 660, 664 (Ind. Ct. App. 2011).

       Anderson urges that he was a “middleman” trying to arrange a meeting

       between what turned out to be an undercover officer and another person and

       “was not the actual dealer,” such that his culpability was reduced. Appellant’s

       Brief at 34. He also notes that this was not a crime of violence. We cannot

       agree that the nature of the offense warrants reduction in his sentence, however.

       He conspired to sell methamphetamine well in excess of the statutory

       requirement for a Level 2 felony. The State also presented evidence that

       Anderson had other deals or “serves” to do before meeting Detective O’Neil.

       Exhibits Vol. at 8. As the State observes, while Anderson may have been the

       facilitator, rather than the dealer, “he was still an integral part of a deal to sell a

       large quantity of a dangerous drug.” Appellee’s Brief at 32. Anderson has not

       persuaded us that the nature of the offense warrants revision of his sentence.


[55]   “The character of the offender is found in what we learn of the offender’s life

       and conduct.” Croy, 953 N.E.2d at 664. Anderson acknowledges he has a prior

       criminal record but argues that he obtained his GED, earned certificates in

       other skills/trades, and has a young child, making the sentence inappropriate.


[56]   The record reflects that Anderson has prior felony convictions for violent and

       drug-related offenses. He was convicted in Kentucky in 2007 for complicity in

       manslaughter in the second degree and complicit to robbery in the first degree.

       In 2010, Anderson committed the Kentucky crimes of trafficking a controlled

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 30 of 31
       substance within 1000 yards of a school, tampering with evidence, and

       receiving stolen property. At the time of the crimes in this case, he had a

       pending parole violation and had a warrant out for his arrest for a pending

       charge of battery resulting in moderate bodily injury.


[57]   Further, the trial court found that Anderson had committed two batteries while

       in jail pending trial, observing:


               One seemed a simple fight, I was inclined to disregard that
               however the other also appears to be a straight up choke put on
               an inmate while coming from behind and in the presence of an
               officer.


       Transcript Vol. 3 at 203. Anderson has not persuaded us that his character

       renders his sentence inappropriate.


[58]   Our task on appeal is not to determine whether another sentence might be more

       appropriate; rather, the inquiry is whether the imposed sentence is

       inappropriate. Barker v. State, 994 N.E.2d 306, 315 (Ind. Ct. App. 2013), trans.

       denied. Anderson has failed to carry his burden of establishing that his sentence

       is inappropriate in light of the nature of the offense and his character.


[59]   Judgment affirmed in part and remanded in part.


       Bailey, J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2098 | September 22, 2020   Page 31 of 31